                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

ROBERT HATHORN, JR.                                                        PLAINTIFF

V.                                            CIVIL ACTION NO. 1:17-CV-215-SA-DAS

THE KANSAS CITY SOUTHERN
RAILWAY COMPANY, INC.,
JOHN WRIGHT, and STUART EVEN GRIFFIN                                    DEFENDANTS

                                  FINAL JUDGMENT

      Pursuant to a separate Order issued this day, the Defendants’ Motion for Summary

Judgment [26] is GRANTED as confessed. The Court hereby orders this case DISMISSED with

prejudice, and this CASE is CLOSED.

      SO ORDERED, this the 23rd day of October, 2018.

                                         /s/ Sharion Aycock
                                        UNITED STATES DISTRICT COURT JUDGE
